     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 1 of 15 PageID #:1012




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Keith Rogers, et al.,                                      )
                                                           )
                             Plaintiff,                    )
                                                           )   (Judge Chang)
                         -vs-                              )
                                                           )   15-cv-11632
Sheriff of Cook County and Cook County,                    )
Illinois,                                                  )
                                                           )
                             Defendants                    )

                            PLAINTIFF’S RENEWED MOTION TO
                            CERTIFY CASE AS A CLASS ACTION
           Pursuant to Rule 23(c), plaintiffs, by counsel, move the Court to order that this

case proceed as a class action for:

           All persons who (a) entered the Cook County Jail on and after December
           23, 2013 or (b) opted out of, or are otherwise excluded from, participation
           in Parish v. Sheriff, 07-cv-4369, and were, at the time of entry into the
           Jail, lawfully taking an opioid antagonist, as defined in 42 C.F.R.
           8.12(h)(2), who were not then on parole or held on a warrant from another
           jurisdiction, and who were not pregnant.

             I.    Procedural History
           Plaintiff Keith Rogers filed this case on December 23, 2015, complaining about

injuries he had incurred at the Cook County Jail after informing intake personnel that

he was enrolled in a methadone program. (ECF No. 1.) Rogers complained about the

delay in continuing his medication and about the Jail’s written tapering policy that

requires daily reduction in the dosage of methadone in “a linear taper to zero.” 1 Rogers

moved for class certification on November 21, 2016. (ECF No. 74.) The Court denied

this motion “without prejudice as premature” on September 29, 2017. (ECF No. 90 at 5.)

1
    Plaintiffs discuss the tapering policy below at 2-4.
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 2 of 15 PageID #:1012




          Pursuant to leave of Court (ECF No. 132), plaintiffs thereafter filed a second

amended complaint, adding James Hill and Wanda Hollins as plaintiffs. 2 (ECF No. 133.)

The second amended complaint states claims under 42 U.S.C. § 1983, the Americans

with Disabilities Act, 42 U.S.C. § 12132, and Section 504 of the Rehabilitation Act, 29

U.S.C. § 794(a).

           II.   Background: Medication-Based Treatment for Opioid
                 Use Disorder at the Cook County Jail
          Opioid use disorder “is a chronic brain disease that comes about because of the

effects of prolonged opioid use on brain structure and function.”3 This case involves

methadone, buprenorphine, and extended-release naltrexone, which are “safe and

highly effective medications that are already approved by the U.S. Food and Drug

Administration (FDA) to treat OUD [Opioid Use Disorder].” 4

          Methadone and related medications work by “alleviating withdrawal symptoms,

reducing opioid cravings, or decreasing the response to future drug use,” and “make

people with OUD less likely to return to drug use and risk a fatal overdose.” 5 These

medications “also help people restore their functionality, improve their quality of life,

and reintegrate into their families and communities.” 6 Withholding methadone and

related medications “constitutes harm.” Bruce & Schleifer, Ethical and human rights


2
 Plaintiff’s first amended complaint (ECF No. 24) added factual allegations about the tapering policy, as
suggested by the Court in its order of March 14, 2016. (ECF No. 18.)
3
 NATIONAL ACADEMIES OF SCIENCES, ENGINEERING, AND MEDICINE, MEDICATIONS FOR OPIOID USE
DISORDER SAVE LIVES at 17, available at http://nap.edu/25310 (visited October 30, 2019) and attached as
Exhibit 18.
4
    MEDICATIONS FOR OPIOID USE DISORDER SAVE LIVES, Exhibit 18 at 20.
5
    MEDICATIONS FOR OPIOID USE DISORDER SAVE LIVES, Exhibit 18 at 17.
6
    Id.


                                                  -2-
    Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 3 of 15 PageID #:1012




imperatives to ensure medication-assisted treatment for opioid dependence in prisons

and pre-trial detention, 2008 INT’L J. DRUG POLICY (Vol. 19) 21 (attached as Exhibit 21

at 5).

         Until at least July of 2017, the Cook County Jail refused to permit non-pregnant

detainees to continue methadone maintenance. 7 The Jail did not have a penological

purpose for this policy; as Dr. Avery Hart explained at a Rule 30(b)(6) deposition of

Cook County in Parish v. Sheriff, 07-cv-4369, Plaintiffs’ Exhibit 14, allowing detainees

to continue methadone maintenance is not part of the Jail’s “mission” (Hart Dep. 11:6,

Exhibit 14 at 11 ) because:

Dr. Hart:       [O]ur goal is not to run a methadone maintenance program. Our
                goal is to alleviate the symptoms of withdrawal from methadone.
                The exception, as I said, being pregnant women.
(Hart Dep. 10:5-22, Exhibit 14 at 10.)

         The Jail implements this goal by reducing the dosage of methadone through “a

linear taper to zero, with daily doses decreasing at an integer rate proportional to initial

dose” for non-pregnant detainees. (Cermak Policy G-06.1, August 1, 2010, par. 5(h),

Exhibit 15 at 3; Cermak Policy G-06.1, June 20, 2012, par. 6(h), Exhibit 16 at 4.)

         The Jail’s tapering policy results in painful withdrawal symptoms, including

“anxiety, chills, muscle pain (myalgia) and weakness, tremor, lethargy and drowsiness,

restlessness and irritability, nausea and vomiting and diarrhea.” Amato, et al.,

Methadone at Tapered Doses for the Management of Opioid Withdrawal, 2013

COCHRANE DATABASE OF SYSTEMATIC REVIEWS 2 (2013), attached as Exhibit 17 at 2.

7
  Defendants assert that they changed their methadone maintenance program in July of 2017. The
claimed change, however, is not reflected in any modification of the written policy and is not reflected in
the data produced in this case. See infra at 10-11.


                                                   -3-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 4 of 15 PageID #:1012




            The Jail’s tapering policy is also harmful: “All studies of tapering and

discontinuation demonstrate very high rates of relapse, although some patients may be

able to successfully taper off without a return to use.” 8 Moreover, “[w]ithholding or

failing to have available all classes of FDA-approved medication for the treatment of

opioid use disorder in any care or criminal justice setting is denying appropriate medical

treatment.” 9

            This case involves a written policy applied at the Cook County Jail that requires

tapering and discontinuation of medication for opioid use disorder for all detainees other

than those who are pregnant.

            III.   The Named Plaintiffs
                A. Keith Rogers
            Plaintiff Keith Rogers was enrolled in a methadone program when he entered

the Cook County Jail on January 20, 2014. (Plaintiffs’ Exhibit 1.) The Jail verified

Rogers’ participation in a methadone program on January 21, 2014 when a physician at

the Jail ordered that Rogers receive “methadone 200mg then taper per protocol.”

(Plaintiffs’ Exhibit 2.) Rogers began to receive methadone on January 26, 2014 with his

dosage reduced (or “tapered”) by 7 mg per day. (Plaintiffs’ Exhibit 3.) Thus, Rogers

received his regular dosage of 200 mg on January 26, 193 mg on January 27, 186 mg on

January 28, and so on until he left the Jail on February 16, 2014, when his dosage had

been tapered to 53 mg. (Id.)




8
    MEDICATIONS FOR OPIOID USE DISORDER SAVE LIVES at 34, Exhibit 18 at 34.
9
    Id. at 3.


                                                 -4-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 5 of 15 PageID #:1012




         Rogers experienced withdrawal symptoms (nausea, diarrhea, aching pain) before

he received his first doses of methadone. (Rogers Dep. 41:8-15, Exhibit 4 at 29.) The

diarrhea would last “[p]retty much all day.” (Rogers Dep. 42:19, Exhibit 4 at 30.) The

symptoms subsided when he began to receive methadone (Rogers Dep. 36:21-37:2,

Plaintiff’s Exhibit 4 at 36-37), but returned shortly after the tapering began. (Rogers

Dep. 37:2-3, Plaintiff’s Exhibit 4 at 37.) Rogers filed a grievance on February 14, 2014

stating: “at times pain gets quite severe. I break into sweats and get nausea. Sometimes

resulting in vomiting or dry heaves.” (Exhibit 5.) Rogers re-enrolled in his methadone

program when he left the Jail and returned to his previous dose of 200 mg. (Rogers Dep.

39:22-14-40:9, Exhibit 4 at 39-40.)

            B. James Hill
         Plaintiff James Hill was enrolled in a methadone program when he entered the

Cook County Jail on December 23, 2013. 10 (Plaintiffs’ Exhibit 6.) The Jail verified Hill’s

participation in a methadone program, and on December 25, 2013 a physician at the Jail

ordered that Hill receive “methadone 80mg today then taper per Cermak protocol.

Decrease by 4 mg daily until finished.” (Plaintiffs’ Exhibit 7.)

         Hill received his regular dosage of 80 mg on December 25, 2013, 76 mg on

December 26, 72 mg on December 27, and so on until he left the Jail on December 31,

2014, when his dosage had been tapered to 56 mg. (Plaintiffs’ Exhibit 8.)

         Hill experienced withdrawal symptoms during the tapering: he had trouble

sleeping, felt nauseous, was throwing up, and experienced running diarrhea. (Hill Dep.

10
  The date of entry into the Jail is enclosed into the first 8 digits of Hill’s jail identification number of
20131223105, meaning that Hill was detainee 105 on 12/23/2013.


                                                    -5-
  Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 6 of 15 PageID #:1012




27:23-28:3, Exhibit 9 at 15-16.) Hill re-enrolled in his methadone program when he left

the Jail. (Hill Dep. 35:11-14, Exhibit 9 at 23.) Hill is currently taking Suboxone, one of

the other medications used to treat opioid use disorder. (Hill Dep. 8:7-14, Exhibit 9 at 6.)

          C. Wanda Hollins
       Plaintiff Wanda Hollins was enrolled in a methadone program when she entered

the Cook County Jail on September 12, 2013. (Plaintiffs’ Exhibit 10.) The Jail verified

Hollins’ participation in a methadone program on September 21, 2013 when a physician

at the Jail ordered that Hollins receive “methadone 85 mg po on 9/21/13 taper by 3

mg/day until finished.” (Plaintiffs’ Exhibit 11.)

       Hollins received her regular dosage of 85 mg on September 21, 2013, 82 mg on

September 22, 79 mg on September 23, and so on until she left the Jail on October 5,

2013, when her dosage had been tapered to 46 mg. (Plaintiffs’ Exhibit 12.)

       Hollins experienced withdrawal symptoms while being tapered: she felt cold,

experienced body aches and stomach cramps. (Hollins Dep. 59:19-20, Exhibit 13 at 44.)

Hollins also experienced nausea. (Hollins Dep. 60:7-8, Exhibit 45:7.) Hollins re-enrolled

in her methadone program when she left the Jail and returned to her previous daily

dose of 85 mg. (Hollins Dep. 63:20-64:4, Exhibit 13 at 48-49.) Hollins is currently taking

Suboxone. (Hollins Dep. 16:18, Exhibit 13 at 5.)




                                             -6-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 7 of 15 PageID #:1012




         IV.    The Tapering Policy and Parish v. Sheriff, 07-cv-4369
         Parish v. Sheriff, 07-cv-4369 is a class action involving medication issues at the

Cook County Jail. The Parish class begins on July 12, 2008. 11 One of the claims in Parish

involves the methadone tapering program plaintiffs challenge in this case. 12

         The district court in Parish recently ruled on cross-motions for summary

judgment, Parish v. Sheriff of Cook County, 2019 WL 2297464 (N.D. Ill. 2019). It is

conceivable that Parish will be resolved by settlement; the parties in Parish are

required to report to the district court the status of their negotiations on December 10,

2019. (Parish, 07-cv-4369, Order of October 23, 2019, ECF No. 379.)

         Any settlement in Parish will include an ending date for the class as well as an

opportunity to opt out of the settlement. Plaintiffs Hill and Hollins have already opted

out (Second Amended Complaint, ¶ 27, ECF No. 133 at 7), and rely on American-Pipe

tolling to participate in this action. See China Agritech, Inc. v. Resh, 138 S. Ct. 1800,

1803-04 (2018). Plaintiffs’ proposed class definition includes other individual who opt out

or are excluded from Parish when the Court sets a date for closing the class.




11
  The original starting date of the Parish class is August 3, 2005. Parish v. Sheriff of Cook County, 2008
WL 4812875, at *6 (N.D.Ill. 2008). The district court set a later starting date in its order on cross-motions
for summary judgment. Parish v. Sheriff of Cook County, 2019 WL 2297464, at *13 (N.D. Ill. 2019).
Plaintiffs filed a motion to reconsider that ruling, (Parish, ECF No. 343); the district court denied that
motion without prejudice “in light of the continuing settlement discussions” on September 12, 2019.
(Parish, ECF No. 368.)
12
  The district court in Parish initially ruled that the methadone tapering policy was not at issue in that
case. Parish, ECF No. 314 at 6 n.2 (March 31, 2016). The district court corrected this error in its
subsequent order on cross-motions for summary judgment, Parish, 2019 WL 2297464, at *1, *18 (N.D. Ill.
2019).


                                                    -7-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 8 of 15 PageID #:1012




          V.    The Case Should Be Certified as a Rule 23(b)(3) Class
                Action
            A. Plaintiff’s “Right to Have a Class Certified”
         Rule 23 of the Federal Rules of Civil Procedure permits a litigant to “bring his

[or her] claim as a class if he [or she] wishes.” Shady Grove Orthopedic Associates, P.A.

v. Allstate Ins. Co., 559 U.S. 393, 400 (2010). Upon showing that the case satisfies the

requirements of Rule 23, “the Federal Rules of Civil Procedure give the proposed class

representative the right to have a class certified.” United States Parole Commission v.

Geraghty, 445 U.S. 388, 403 (1980).

         The Supreme Court in Shady Grove rejected a textual argument for treating the

decision to certify a class as within the district court’s discretion. Shady Grove, 559 U.S.

at 399-400. The Court noted that Rule 23(b) starts with the instruction that “[a] class

action may be maintained” if Rule 23(a) is satisfied. Id. But the Court rejected the

contention that this language makes class certification a discretionary decision of the

district court. Instead, the Court made plain that the permissive may refers to the

plaintiff, rather than to the district court: “The discretion suggested by Rule 23’s ‘may’

is discretion residing in the plaintiff.” Id.

         Plaintiffs have exercised their discretion to request that the case proceed as a

class action on the tapering claim. 13 Plaintiffs shows below that this claim satisfies each

requirement of Rule 23(a) as well as Rule 23(b)(3) and should therefore proceed as a

class action.



13
  Plaintiffs do not seek class certification of their claim about an unreasonable delay in continuing
methadone. (Second Amended Complaint, ¶¶ 29-35, ECF No. 133 at 7-8.)


                                                -8-
  Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 9 of 15 PageID #:1012




          B. Ascertainability
       Rule 23, as applied by the Seventh Circuit, requires “that a class must be defined

clearly and that membership be defined by objective criteria rather than by, for

example, a class member’s state of mind.” Mullins v. Direct Digital, LLC, 795 F.3d 654,

657 (7th Cir. 2015).

       Plaintiffs propose the following class definition:

       All persons who (a) entered the Cook County Jail on and after December
       23, 2013 or (b) opted out of, or are otherwise excluded from, participation
       in Parish v. Sheriff, 07-cv-4369, and were, at the time of entry into the
       Jail, lawfully taking an opioid antagonist, as defined in 42 C.F.R.
       8.12(h)(2), who were not then on parole or held on a warrant from another
       jurisdiction, and who were not pregnant.

       Class membership is limited to persons for whom the statute of limitations has

not run. This includes persons entered the Jail on and after December 23, 2013, two

years before plaintiff Rogers initiated this action. It also includes persons who opted out

of Parish v. Sheriff, 07-cv-4369 because these persons are entitled to tolling under

American Pipe & Constr. Co. v. Utah, 414 U.S. 538 (1974) (timely filing of a class action

tolls the applicable statute of limitations for all persons encompassed by the class

complaint). See China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1803-04 (2018).

       Class membership is further limited to persons who, when they entered the Jail,

were lawfully taking an opioid antagonist, as defined in 42 C.F.R. 8.12(h)(2). This

regulation sets standards for opioid treatment; section (h)(2) includes methadone,

Levomethadyl acetate (LAAM); and Buprenorphine (Suboxen).




                                             -9-
 Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 10 of 15 PageID #:1012




      Persons who are pregnant (and who are not subjected to the tapering policy) are

also excluded from the proposed class. The same is true for those on parole or held on a

warrant from another jurisdiction, for whom defendants may have separate defenses.

      The identity of members of the putative class is contained in the dosage records

defendants maintain. Exhibits 3, 8, and 12 are the dosing history of the named plaintiffs.

Defendants produced similar sheets for all persons who received methadone at the Jail

between January 20, 2014 and March 31, 2019. The proposed class is readily

ascertainable from defendants’ records.

          C. Numerosity
      Defendants have applied the tapering policy to at least the 1,090 persons

identified in Plaintiffs’ Exhibit 19. Counsel prepared this table from the dosage data

defendants produced; the “Page No” column refers to the page number of the

documents produced by defendants as “SAMM Report 1-20-2014 to 3-31-2019.pdf.” The

table anonymizes the data by identifying each detainee by first name only.

      The proposed class in this case meets the numerosity requirement of Rule

23(a)(1) because at more than 1,000 people, it is “reasonable to believe it large enough to

make joinder impracticable and thus justify a class action suit.” Arnold Chapman &

Paldo Sign & Display Co. v. Wagener Equities Inc., 747 F.3d 489, 492 (7th Cir. 2014).

      Dr. Stamatia Richardson, the Medical Director of the Opioid Treatment Program

at the Jail (Richardson Dep. 7:3-4, Plaintiffs’ Exhibit 20 at 6), testified that the Jail




                                           -10-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 11 of 15 PageID #:1012




changed its tapering program in July of 2017. 14 (Richardson Dep. 39:21-24, Plaintiff’s

Exhibit 20 at 38). Before that date, the Jail applied its tapering policy to every detainee,

other than those who were pregnant. (Richardson Dep. 50:17-20, Plaintiffs’ Exhibit 15

at 49.)

          Dr. Richardson testified that the policy she claimed had been adopted in June of

2017 has not been reduced to writing. (Richardson Dep. 40:1-4, Plaintiffs’ Exhibit 20 at

39.) According to Dr. Richardson, while there is still a tapering program, the current

practice is that every person entering the jail receives “an individual treatment plan.”

(Richardson Dep. 40:20-21, Plaintiffs’ Exhibit 20 at 39.)

          Dr. Richardson did not, at her deposition, have any data to support her opinion

about the change in the tapering policy, stating that “I’m not keeping data at this

point.” (Richardson Dep. 45:18, Plaintiffs’ Exhibit 20 at 44.) Nor did Dr. Richardson

have any written guidelines for determining when a detainee would be permitted to

maintain his (or her) methadone dosage. (Richardson Dep. 45:2-16, Plaintiffs’ Exhibit 20

at 45.) Plaintiffs’ Exhibit 19 shows 137 detainees were tapered after the purported

change, from July 1, 2017 (number 955) through March 29, 2019 (number 1090).

             D. Commonality
          To satisfy the commonality requirement of Rule 23(a)(2), the “prospective class

must articulate at least one common question that will actually advance all of the class

members’ claims.” Phillips v. Sheriff of Cook Cty., 828 F.3d 541, 550 (7th Cir. 2016). In

this case, one common question is whether defendants’ explicit policy of tapering

14
  Plaintiffs file excerpts from this deposition to avoid filing under seal those part of the document that
concern “protected health information.”


                                                  -11-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 12 of 15 PageID #:1012




methadone dosages results in a violation of the Fourteenth and Eighth Amendments. 15

The same is true for whether defendants’ tapering policy violates the ADA and

Rehabilitation Acts. 16

          “Thus all the class members’ claims raise the same dispositive legal question,

which satisfies the requirement of commonality.” Leung v. XPO Logistics, Inc., 326

F.R.D. 185, 194 (N.D. Ill. 2018). There is no factual variation in this claim, Arreola v.

Godinez, 546 F.3d 788, 798 (7th Cir. 2008), and resolution of this common question “will

actually advance all of the class members’ claims.” Phillips, supra. Because plaintiffs

are challenging a general policy, commonality is satisfied. Chicago Teachers Union,

Local No. 1 v. Bd. of Educ. of City of Chicago, 797 F.3d 426, 437 (7th Cir. 2015).

         Defendants may oppose commonality by seeking to argue the merits of plaintiffs’

claims. The Court should reject any such argument. While the Court may examine the

merits of a claim to determine if a case satisfies Rule 23, certification does not turn on

whether the plaintiff class will ultimately prevail: “Rule 23 allows certification of classes

that are fated to lose as well as classes that are sure to win.” Schleicher v. Wendt, 618

F.3d 679, 686 (7th Cir. 2010). “[C]ertification is largely independent of the

merits.” Beaton v. SpeedyPC Software, 907 F.3d 1018, 1031 (7th Cir. 2018) (quoting

Schleicher, 618 F.3d at 685). Thus, the question is not whether plaintiffs prevail on the

merits of their theory of the case, but whether the case satisfies Rule 23. As in Arreola

15
  The Fourteenth Amendment sets the constitutional standard for pre-trial detainees, like plaintiffs Hill
and Hollins, while the Eighth Amendment is the standard for persons, like Rodgers, who are serving a
sentence. Miranda v. County of Lake, 900 F.3d 335, 350,51 (7th Cir. 2018).
16
  While the ADA excludes from its protection persons who are “currently engaging in the illegal use of
drugs,” 42 U.S.C. § 1221(a), persons enrolled in a methadone program are engaging in the legal use of
drugs.


                                                  -12-
 Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 13 of 15 PageID #:1012




v. Godinez, 546 F.3d 788, 798 (7th Cir. 2008), there should not be any real dispute that

this case satisfies commonality.

            E. Typicality
       Typicality in Rule 23(a)(3) “is closely related to the preceding question of

commonality.” Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992). As this Court

observed in Leung v. XPO Logistics, Inc., 326 F.R.D. 185 ( N.D. Ill. 2018), typicality is

satisfied when the claims of the named plaintiff arise “from the same legal theory” as

those advanced for the class. Id. at 195.

       Plaintiff’s challenge to the tapering policy arises “from the same event or

practice or course of conduct that gives rise to the claims of other class members and

[his] claims are based on the same legal theory.” Oshana v. Coca-Cola Co., 472 F.3d506,

514 (7th Cir. 2006). The case therefore satisfies the typicality requirement of Rule

23(a)(3).

            F. Adequacy
       Plaintiffs are represented by competent counsel and they will “fairly and

adequately protect the interests of the class,” as required by Rule 23(a)(4).

       First, defendants have not asserted any unique defense against any of the named

plaintiffs. Randall v. Rolls–Royce Corp., 637 F.3d 818, 824 (7th Cir. 2011); Lipton v.

Chattem, Inc., 289 F.R.D. 456, 459 (N.D. Ill. 2013).

       Second, plaintiff is represented by counsel skilled and experienced in these

matters.




                                            -13-
     Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 14 of 15 PageID #:1012




         Plaintiffs’ principal attorney (Kenneth N. Flaxman), was admitted to practice in

1972; his work in class action litigation includes United States Parole Commission v.

Geraghty, 445 U.S. 388 (1980) (class action challenging federal parole guidelines); Doe v.

Calumet City, 128 F.R.D. 93 ( N.D. Ill. 1989) (class action challenging strip search

practice of Calumet City police department); Calvin v. Sheriff of Will County, 405

F.Supp.2d 933 ( N.D. Ill. 2005) (class action challenging strip search practice at Will

County Jail). Plaintiffs’ principal attorney has also argued more than 150 federal

appeals, including five cases in the United States Supreme Court. 17

         Plaintiffs’ second attorney (Joel A. Flaxman), is also competent to represent the

class; he was admitted to practice in 2007, served three years in judicial clerkships, 18

followed by four years as a trial attorney in the United States Department of Justice,

Civil Rights Division, before entering private practice. 19

            G. Rule 23(b)(3)
         This Court analyzed the predominance and superiority requirements of Rule

23(b)(3) in Leung v. XPO Logistics, Inc., 326 F.R.D. 185 (N.D. Ill. 2018). Predominance

is established if “common questions represent a significant aspect of [a] case and … can

be resolved for all members of [a] class in a single adjudication.” Id. at 195 (internal



17
  In addition to Geraghty, Flaxman argued Browder v. Director, Department of Corrections, 434 U.S. 257
(1978); Jaffee v. Redmond, 518 U.S. 1 (1996); Ricci v. Arlington Heights, cert dismissed as improvidently
granted, 523 U.S. 613 (1998), and Wallace v. Kato, 549 U.S. 384 (2007).
 Counsel was a staff law clerk for the Seventh Circuit from 2007 to 2009 and then a law clerk for the
18

Honorable Rebecca Pallmeyer from 2009 to 2010.
19
  With co-counsel, plaintiffs’ second attorney has served as class counsel in several recent cases, including
Bell v. Dart, No. 14 C 8059, 2016 WL 337144 (N.D. Ill. Jan. 26, 2016); Beley v. City of Chicago, No. 12 C
9714, 2015 WL 8153377, at *1 (N.D. Ill. Dec. 7, 2015); and Lacy v. Dart, No. 14 C 6259, 2015 WL 1995576
(N.D. Ill. Apr. 30, 2015).


                                                    -14-
 Case: 1:15-cv-11632 Document #: 153 Filed: 10/31/19 Page 15 of 15 PageID #:1012




quotations omitted). Here, the legality of the tapering policy will be decided on the basis

of expert testimony and will not turn on any individual variations.

       A class action is superior to other methods for adjudicating the claims of the

members of the proposed class. Resolution of the legality of the tapering policy will, as

the district court observed in Brown v. Cook County, 2019 WL 3776150, at *15 ( N.D.

Ill. 2019), “‘achieve economies of time, effort, and expense,’ and the claims are therefore

well-suited for class treatment.” Id. at *15, quoting Amchem v. Windsor, 521 U.S. 591,

615 (1997). And, of course, any need for an individual assessment of damages is not a

ground for refusing to allowing a case to proceed as a class action, Mulvania v. Sheriff

of Rock Island County, 850 F.3d 849, 859 (7th Cir. 2017). See e.g., McMahon v. LVNV

Funding, LLC, 807 F.3d 872 (7th Cir. 2015); Mullins v. Direct Digital, LLC, 795 F.3d

654, 671 (7th Cir. 2015); Butler v. Sears, Roebuck & Co, 727 F.3d 796, 800 (7th Cir. 2013).

       VI.    Conclusion
       For the reasons above stated, the Court should order that this case be

maintained as a class action under Rule 23(b)(3) for

       All persons who (a) entered the Cook County Jail on and after December
       23, 2013 or (b) opted out of, or are otherwise excluded from, participation
       in Parish v. Sheriff, 07-cv-4369, and were, at the time of entry into the
       Jail, lawfully taking an opioid antagonist, as defined in 42 C.F.R.
       8.12(h)(2), who were not then on parole or held on a warrant from another
       jurisdiction, and who were not pregnant.
                                         Respectfully submitted,
                                     /s/ Kenneth N. Flaxman
                                         Kenneth N. Flaxman
                                         ARDC No. 08830399
                                         Joel A. Flaxman
                                         200 S Michigan Ave, Ste 201
                                         Chicago, IL 60604
                                         Attorneys for Plaintiff


                                           -15-
